Dismissing the appeal.
The appellant brought this suit against the appellee to recover on a promissory note in the principal sum of $400, with interest from its date until paid. On the issues made by the pleadings and a trial had before a jury on such issues, a verdict was returned in favor of the appellee, and a judgment in his favor was entered on that verdict. An appeal to this court was granted by the court below, and this appeal is prosecuted by the appellant on that appeal granted by the lower court.
The appellee has moved this court to dismiss this appeal because the amount in controversy being less than $500, exclusive of interest and costs, the trial court was without jurisdiction to grant the appeal. The position of the appellee is sustained by the cases of Gilmore  Helm v. Brown, 215 Ky. 100,  284 S.W. 1017, and Julian v. United Clothing Stores,180 Ky. 653, 203 S.W. 549. On the authority of those cases, and under Sections 950-1 and 950-3 of the Kentucky Statutes, the motion of the appellee will have to be sustained, and this appeal is hereby dismissed. *Page 345